Citation Nr: 0935441	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a scar, right leg. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a February 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia. 


FINDING OF FACT

The Veteran does not have a scar of the right leg that was 
incurred or aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for a scar of the right 
leg are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim on appeal through VCAA notice 
correspondence dated from August and December 2006. The May 
2007 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi,16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the August 2006 notice letter 
provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, both VCAA notice letters preceded issuance of 
the rating decision on appeal, and thus met the standard for 
timely notice.  

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining service 
treatment records (STRs), and arranging for          the 
Veteran to undergo a VA Compensation and Pension examination. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002). In support of 
his claim, the Veteran has provided several lay statements. 
While a hearing was previously scheduled for August 2006 at 
the Board's Central Office, the Veteran did not appear on the 
hearing date and has not attempted to reschedule such 
hearing; thus, his hearing request is deemed withdrawn. There 
is no indication of any additional evidence or information 
not yet obtained. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Service medical history reflects a June 1967 incident in 
which the Veteran sustained a laceration to the left lower 
leg when a 500 pound piece of metal had fallen over the leg. 
There was no artery or nerve involvement found. The Veteran 
was placed on a physical profile for a week due to the 
laceration to the left lower leg.                 The 
Veteran's January 1968 separation examination refers to a 
June 1967 cut on the leg while putting together a cement 
batch plant. There was present a horizontal scar on the left 
upper tibia area. 

The Veteran underwent a VA Compensation and Pension 
examination in August 2006. He reported that a scar on the 
left leg occurred in Germany in 1967 when he was lifting a 
cone and the cable sheared off, which led to the cone cutting 
his anterior left upper leg. This had to be sutured. The 
Veteran stated that the right leg scar occurred on the inside 
upper tibia area. The right leg injury did not require 
sutures. There was also a history of an unrelated injury of 
fracturing the distal right fibula. On physical examination, 
there was a scar on the upper medial right thigh measuring 
11-cm by 2-cm. It was lighter in color and nontender. On the 
left anterior calf just anterior to the left tibia in the 
upper portion, there was a 17-cm inverted V shaped scar, 
actually 2-cm wide. It was lighter in color and nontender. 
Both scars were superficial and not deep. They did not 
interfere with function, and were without induration, 
infection, or drainage. These were simply well-healed scars 
from previous injuries. The diagnosis was in part, scars as 
described. 

Based on the foregoing, the requirements for service 
connection for a scar of the right leg have not been 
demonstrated. The documentation of the June 1967 injury 
sustained while lifting a metal object indicates only the 
presence of a left lower leg laceration scar. The absence of 
reference to a right leg injury does not alone rule out such 
an injury, given the Veteran's competent testimony on that 
point. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder). However, the only current 
sign of injury to the right leg is a scar to the upper medial 
right thigh, a patently different location from the source of 
injury the Veteran identified on the upper tibia area. Thus, 
accepting the Veteran's statement of in-service injury as 
competent and credible, there is still no indication of a 
disability at the location of the injury he has identified. 
It follows that while there is evidence of a current right 
leg scar on the upper medial right thigh, there is no present 
disability of this kind that may be causally attributed to 
service.

The presence of a causal nexus to service is an essential 
element to establish service connection for a claimed 
disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."); Hickson, supra. See, too, 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The current 
record is absent indication that the scar present on the 
upper medial right thigh, the only scar located on the right 
leg, is a disorder which is attributable to an incident of 
the Veteran's service. There is no finding in the medical 
history or the Veteran's own account of events to support an 
association between this scar and in-service injury. 

For these reasons, the Board is denying the claim on appeal 
for service connection for a scar of the right leg. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a scar, right leg, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


